Exhibit 23.2 Consent and Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Bella Petrella’s Holdings, Inc. (A Majority Owned Subsidiary of JVW Entertainment, Inc.) Tampa, Florida We hereby consent to the use in this Registration Statement of our report dated January 7, 2011 relating to the financial statements of Bella Petrella’s Holdings, Inc. (a majority owned subsidiary of JVW Entertainment, Inc.), and to the reference to our Firm under the caption “Experts” in the Prospectus. Pender Newkirk & Company LLP Certified Public Accountants Tampa, Florida August 18, 2011
